Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 5, 9, 16, 18, and 20 are pending.
	Claim 8 is canceled.
Claim 18 is withdrawn.
Claims 1, 5, 9, 16, and 20 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 103
The rejection of claims 1, 5, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being obvious over Jeong et al. (US PAT 9,556,275, Application No. 14/244,709, effective filing date: 04/03/2013), in view of Baehner et al. (US PAT 8,268,314, issue date: 09/18/2010) is withdrawn. Claim 8 is canceled.

The rejection of claims 1, 5, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (US PAT 10,047,154, Application No. 14/447,242, effective filing date: 07/30/2013), in view of Jeong et al. (US PAT 9,556,275, Application No. 14/244,709, effective filing date: 04/03/2013) and Baehner et al. (US PAT 8,268,314, issue date: 09/18/2010) is withdrawn. Claim 8 is canceled.

Nonstatutory Double Patenting
The rejection of claims 1, 5, 9, 16, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10,047,154 in view of Jeong et al. (US PAT 9,556,275, Application No. 14/244,709, effective filing date: 04/03/2013) and Baehner et al. (US PAT 8,268,314, issue date: 09/18/2010) is withdrawn. Claim 8 is canceled.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claim 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. Claim 8 is canceled.

Nonstatutory Double Patenting
The rejection of claims 1, 5, 9, 16, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,556,275 in view of Baehner et al. (US PAT 8,268,314, issue date: 09/18/2010) is maintained. Claim 8 is canceled.

Response to Arguments
With respect to the claim rejections under 35 U.S.C. 112(a), Applicant asserts that “the Office provides no evidence in support of its allegation that the genus of antibodies is not adequately described in view of the apparent similarity of the CDR sequences to one another and the disclosure in the application of the manner in which the antibodies were created and tested. The alternative CDRs recited for each of CDR-H1, H2, -H3, -LI, -L2, and -L3 in claim 20 share substantial structural similarities, as illustrated in Table 3, below. Furthermore, the examples explain that the claimed genus describes the pool of antibodies generated and selected through affinity maturation from a common parental antibody… Thus, each CDR mutation was individually validated and selected on the basis of retained affinity for the target antigen. The Office argues that changes to a CDR sequence can abrogate affinity to the target; however, this argument holds no weight where experimental evidence shows that the particular mutations recited in the claims do not abrogate affinity for the target. To the contrary, these mutations were selected precisely because they retained or even increased target affinity. The Office has not properly considered these disclosures of the application.” Applicant arguments have been fully considered but are not deemed persuasive.
The Office appreciates that the recited CDRs of claim 20 were selected following affinity maturation from a parental antibody, and the Office further appreciates that the CDRs of affinity matured antibodies generally share structural similarities with the parent antibody. However even though affinity matured antibodies will have CDR amino acid residues that differ from the parent antibody, one skilled in the art would appreciate that mixing CDRs from different affinity matured antibodies will yield antibodies that are not capable of binding antigen. In other words a panel of affinity matured antibodies would be expected to bind the same antigen as the parental antibody, but one skilled in the art would be unable to predict which heavy and light chain CDRs from said panel of affinity matured antibodies may be combined to produce an antibody capable of binding antigen. While the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the CDRs. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Based upon the teachings of McCarthy et al. and Lin et al., one skilled in the art would appreciate that modifying even a single CDR amino acid residue can abrogate antigen binding. Likewise absent empirical determination, one skilled in the art would be unable to predict or envision which heavy and light chain CDRs from a panel of affinity matured antibodies may be combined to produce an antibody capable of binding antigen. 
Although screening techniques can be used to determine which heavy and light chain CDRs from a panel of affinity matured antibodies may be combined to produce an antibody capable of binding antigen, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” The rejection of the claim as failing to satisfy the written description requirement of 35 U.S.C. 112(a) has been deemed proper and is maintained.
With respect to the rejection of claims 1, 5, 9, 16, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,556,275 in view of Baehner et al., Applicant asserts that the efficacy of the anti-VEGF/anti-Ang2 antibody of Baehner et al. is not relevant to the efficacy of the claimed anti-Ang2/anti-c-Met antibody. Baehner et al. also does not suggest that bispecific antibodies in general would be successful, for example, in the treatment of cancer. These arguments have been fully considered but are not deemed persuasive. At column 7, Baehner et al. teach that “[t]he bispecific antibodies according to the invention show benefits for human patients in need of a VEGF and ANG-2 targeting therapy. The antibodies according to the invention have new and inventive properties causing a benefit for a patient suffering from such a disease, especially suffering from cancer. Surprisingly it has found out that the bispecific antibodies according to the invention are more effective in tumor growth and/or inhibition of tumor angiogenesis compared to combination of the respective monospecific parent antibodies.” It is noted that Baehner et al. do not teach bispecific antibodies that comprise a c-Met antigen-binding site; however Baehner et al. suggest that monospecific anti-cancer antibodies may be combined to form bispecific antibodies for the treatment of cancer. Baehner et al. further suggest that in some clinical settings, bispecific antibodies are more effective in treating cancer than monospecific parent antibodies. Based upon the teachings of Baehner et al., one of ordinary skill in the art would have had ample motivation to combine a monospecific anti-c-Met antibody and a monospecific anti-Ang2 antibody to yield a bispecific anti-c-Met/anti-Ang2 antibody. One of ordinary skill in the art would have been motivated to do so, because said bispecific antibody would have reasonably been expected to treat cancer. Also based upon the teachings of Baehner et al., said bispecific antibody may be more effective in treating cancer than the combination of a monospecific anti-c-Met antibody and a monospecific anti-Ang2 antibody.
Applicant also asserts that “even if the skilled artisan were motivated to try to prepare an anti-c-Met/anti-Ang-2 bispecific antibody (which they would not be), nothing in the cited references suggests that a bispecific antibody would produce a result greater than that achieved by individual antibodies to the targets, as demonstrated by the present application. For instance, Examples 5 and 6 of the present application demonstrate that the effect of the claimed bispecific antibody on cell growth and migration is significantly greater than the effect achieved by the combination of individual antibodies to the same targets. This surprising and unexpected effect reinforces the patentability of the present claims over the cited references.” These arguments have been fully considered but are not deemed persuasive. Following a review of Examples 5 and 6 of the specification, it appears that the effect of the claimed bispecific antibody is only marginally greater than the effect achieved by the combination of monospecific antibodies, and said marginally greater effect does not rise to the level of a surprising or unexpected effect, especially in light of the teachings of Baehner et al. As indicated above Baehner et al. suggest that in some clinical settings, bispecific antibodies are more effective in treating cancer than monospecific parent antibodies. The nonstatutory double patenting rejection of record has been deemed proper and is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642